                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     RUCHELL CINQUE MAGEE,                          Case No. 18-cv-07112-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                        ORDER DIRECTING THE CLERK
                                   9
                                                v.                                      TO TRANSFER THIS ACTION TO
                                                                                        THE NINTH CIRCUIT
                                  10     U.S. DISTRICT COURT FOR
                                         NORTHERN DISTRICT OF
                                  11     CALIFORNIA,

                                  12
                                                       Respondent.
Northern District of California
 United States District Court




                                  13
                                              The Clerk is directed to transfer this action to the Ninth Circuit Court of Appeals
                                  14
                                       forthwith. Petitioner Magee clearly meant to file his petition there, but it was mailed here.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: January 7, 2019
                                  17                                                    _________________________
                                  18                                                    WILLIAM H. ORRICK
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
